Name: Council Regulation (EEC) No 1948/92 of 13 July 1992 repealing Regulation (EEC) No 2464/77 imposing a special duty on imports of certain nuts of iron or steel originating in Taiwan
 Type: Regulation
 Subject Matter: Asia and Oceania;  competition;  iron, steel and other metal industries
 Date Published: nan

 16. 7. 92 Official Journal of the European Communities No L 197/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1948/92 of 13 July 1992 repealing Regulation (EEC) No 2464/77 imposing a special duty on imports of certain nuts of iron or steel originating in Taiwan of Regulation (EEC) No 2464/77 was initiated in 1982 at the request of the Community industry, on the grounds that the duty was not sufficient to remove the injury arising from the imports in ques ­ tion. This review resulted, on the basis of the findings of the investigation, in the level of the duty being confirmed. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2464/77 ('), Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 (2) on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community, and in particular Article 14 thereof, Having regard to the proposal submitted by the Commis ­ sion after consultations within the Advisory Committee as provided for under the above Regulation, Whereas : B. Review (3) In February 1992, owing to the lengthy period of time that had elapsed since the 1982 review, the Commission considered that a further review of the special measures concerned was warranted in order to examine the advisability of the duty continuing in force. The Commission accordingly announced, by means of a notice published in the Official Journal of the European Communities (4) the initi ­ ation of a review of the special measures applicable to imports of certain nuts of iron or steel origina ­ ting in Taiwan. (4) The Commission officially so advised the interested parties and gave them the opportunity to make their view known in writing and to request a hearing. A. Previous procedure (1 ) On 7 November 1977 the Council, by Regulation (EEC) No 2464/77, imposed a special duty on imports of certain nuts of iron or steel originating in Taiwan. Article 2 of that Regulation specified that Article 18 of Regulation (EEC) No 459/68, providing for the possibility of a review of anti ­ dumping measures, should apply, by analogy, to the special measures in question. Successive regulations on protection against dumped or subsidized imports have provided that any reference to regulations previously repealed shall be construed as a reference to the regulation currendy in force. Thus, the reference made to Article 18 of Regulation (EEC) No 459/68 shall be construed as a reference to Article 14 of Regulation (EEC) No 2423/88 now in force. (2) By means of a notice published in the Official Journal of the European CommunitiesP) a review C. Products concerned (5) The products concerned are :  threaded nuts, of iron or steel, turned from bars, rods, profiles or wire, of solid section of a hole diameter not exceeding 6 mm, falling within CN code 7318 16 10,  threaded nuts, or iron or steel, of a hole diameter not exceeding 10 mm, falling within CN codes ex 7318 16 91 , ex 7318 16 30 and ex 7318 16 50. (') OJ No L 286, 10. 11 . 1977, p. 7. 0 OJ No L 209, 2. 8 . 1988, p. 1 . 0 OJ No C 67, 16. 3. 1982, p. 7. (4) OJ No C 53, 28. 2. 1992, p. 4. No L 197/2 Official Journal of the European Communities 16. 7. 92 E. Termination (8) In the light of the above, it is concluded that the review proceeding should be repealed. (9) No objections to this conclusion were raised in the Advisory Committee. (10) The Community industry concerned was informed of the facts and principal considerations on the basis of which it was intended to terminate the proceeding and repeal the measure reviewed, and did not comment, D. Result of the review (6) In the absence of any information from the inte ­ rested parties and, in particular, since the Commu ­ nity industry known to be concerned submitted no information concerning the imports in ques ­ tion, the Commission, after examining the foresee ­ able effects of a repeal of the existing special measures, has no reason to believe that this repeal would have any negative impact on the situation of the Community industry. (7) In these circumstances, the Commission concludes that the repeal of the special measures now in force is not likely to lead to renewed injury or threat of injury to the Community industry. The Commis ­ sion also considers that the special measures under review, which have been in force for 15 years, should be repealed in the absence of any evidence that the circumstances which led to the original measures continue to apply. The Council confirms the above findings and concludes that the special duty imposed on imports of certain nuts of iron or steel originating in Taiwan should be repealed. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2464/77 is hereby repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the OfficialJournal of the European Communities. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 13 July 1992. For the Council The President N. LAMONT